[Cite as Hodesh v. Korelitz, 123 Ohio St. 3d 72, 2009-Ohio-4220.]




          HODESH, APPELLANT, v. KORELITZ ET AL., APPELLEES, ET AL.
        [Cite as Hodesh v. Korelitz, 123 Ohio St. 3d 72, 2009-Ohio-4220.]
A Mary Carter agreement must be disclosed to a jury — Agreement in this case
        was not a Mary Carter agreement, and the trial court did not abuse its
        discretion in not disclosing it to the jury.
    (No. 2008-1133 — Submitted April 7, 2009 — Decided August 27, 2009.)
              APPEAL from the Court of Appeals for Hamilton County,
      Nos. C-061013, C-061040, C-070168, and C-070172, 2008-Ohio-2052.
                                  __________________
        PFEIFER, J.
        {¶ 1} The sole legal issue in this case is whether an agreement between
appellant, Michael Hodesh, and one of the defendants in Hodesh’s medical-
malpractice action, Jewish Hospital of Cincinnati, should have been disclosed to
the jury. For the reasons that follow, we conclude that the trial court did not
abuse its discretion by not requiring disclosure of the agreement.
                            Facts and Procedural History
        {¶ 2} Michael Hodesh filed a medical-malpractice action against
appellee Dr. Joel Korelitz and the Jewish Hospital of Cincinnati, among others,
alleging that Korelitz and the hospital staff had left a towel in his abdomen
following a surgery for diverticulitis. Two and a half weeks before the trial,
Hodesh and the hospital entered into a “Contingency Agreement,” which
contained, among other provisions, a series of provisions that collectively limited
the hospital’s exposure to $250,000 and ensured that Hodesh would receive at
least $175,000.
        {¶ 3} On the first day of trial, Korelitz requested disclosure of any
agreements between Hodesh and the hospital. The court ordered Hodesh to
                            SUPREME COURT OF OHIO




submit to the court any existing agreements between him and the hospital.
Hodesh submitted the agreement, which the judge did not read before placing it
under seal. The judge stated that there was no evidence of collusion and, based
on Hodesh’s declaration that the agreement was a high/low agreement, concluded
that the agreement did not need to be disclosed to the jury. The jury found
Korelitz negligent and returned a verdict in favor of Hodesh, awarding him
$775,000. The jury also found that the hospital was not liable. After the verdict,
the court provided a copy of the agreement to Korelitz.
       {¶ 4} Korelitz appealed on several grounds. The only issue he raised
that is relevant to this case is whether the trial court erred by not compelling
disclosure of the agreement.     The court of appeals held that the trial court
committed reversible error by not disclosing the agreement to the jury. We
accepted Hodesh’s discretionary appeal.
                             Settlement Agreements
       {¶ 5} Settlement agreements are valid when “there is no evidence of
collusion, in bad faith, to the detriment of other, non-settling parties.”
Krischbaum v. Dillon (1991), 58 Ohio St. 3d 58, 69-70, 567 N.E.2d 1291.
Although settlement agreements are as varied as the cases in which they are used,
they fall into general categories. In a typical settlement agreement, “a settling
defendant is withdrawn from the case and released from liability.” Monti v.
Wenkert (2008), 287 Conn. 101, 122, 947 A.2d 261. In a typical “high-low
settlement agreement * * *, the settling defendant remain[s] in the case and the
extent of her liability [is] predicated on the amount of the verdict.” Id. There is
another species of settlement agreement, called a Mary Carter agreement, see
Booth v. Mary Carter Paint Co. (Fla.App.1967), 202 So. 2d 8, which we have
defined as “a contract between a plaintiff and one defendant allying them against
another defendant at trial.” Vogel v. Wells (1991), 57 Ohio St. 3d 91, 93, 566
N.E.2d 154. See Saleeby v. Rocky Elson Constr., Inc. (Fla.2009), 3 So. 3d 1078,




                                          2
                               January Term, 2009




1083, fn. 3 (a Mary Carter agreement is “a contract by which one co-defendant
secretly agrees with the plaintiff that, if such defendant will proceed to defend
himself in court, his own maximum liability will be diminished proportionately by
increasing the liability of the other co-defendants”). The court of appeals in this
case determined that the agreement between Hodesh and the hospital was a Mary
Carter agreement, and that determination is why it held that the agreement should
have been disclosed.
       {¶ 6} Mary Carter agreements are per se invalid in some states. See,
e.g., Dosdourian v. Carsten (Fla.1993), 624 So. 2d 241, 246; Cox v. Kelsey-Hayes
Co. (1978), 1978 OK 148, 594 P.2d 354, 360; Elbaor v. Smith (Tex.1992), 845
S.W.2d 240, 250. We mentioned this minority view in Ziegler v. Wendel Poultry
Servs., Inc. (1993), 67 Ohio St. 3d 10, 16, 615 N.E.2d 1022, overruled on other
grounds by Fidelholtz v. Peller (1998), 81 Ohio St. 3d 197, 690 N.E.2d 502. We
did not adopt the minority position then, nor do we now.          Instead, we are
persuaded that the majority approach, which requires Mary Carter agreements to
be disclosed to codefendants and the jury, is more reasonable and compatible with
Ohio’s approach to settlement agreements. Monti, 287 Conn. at 124, 947 A.2d
261. See Soria v. Sierra Pacific Airlines, Inc. (1986), 111 Idaho 594, 604, 726
P.2d 706 (disclosure exposes a settling defendant’s incentive to increase
plaintiff’s damages).
       {¶ 7} We have considered agreements alleged to be Mary Carter
agreements on two separate occasions; both times we determined that the
agreement was valid and did not need to be disclosed to the jury. Vogel, 57 Ohio
St.3d at 93-94, 566 N.E.2d 154; Ziegler, 67 Ohio St. 3d at 17, 615 N.E.2d 1022.
In Vogel, a defendant/appellant alleged that another defendant and the plaintiff
had entered into a collusive agreement akin to a Mary Carter agreement and that
the trial court had erred in refusing to disclose the existence of the agreement to
the jury. Vogel, 57 Ohio St. 3d at 93-94, 566 N.E.2d 154. We noted that Mary



                                        3
                             SUPREME COURT OF OHIO




Carter agreements typically have three basic provisions:          a guarantee of a
minimum payment to the plaintiff, an agreement that the plaintiff will not enforce
a court judgment against the settling defendant, and an agreement that the settling
defendant will remain a party in the trial but his monetary exposure is reduced in
proportion to an increase in the liability of nonsettling codefendants. Id. at 93, fn.
1. We concluded that the agreement at issue was not collusive, after examining
the trial court’s decision under an abuse-of-discretion standard. Id. at 94.
       {¶ 8} In Ziegler, we concluded that the agreement between the plaintiff
and one of the defendants was not a Mary Carter agreement, primarily because
“[t]he amount of damages assessed against [the nonsettling defendant] had no
impact on the amount [the settling defendant] would pay to [the plaintiff]. There
was no built-in incentive on [the settling defendant’s] part to increase [the
plaintiff’s] damages.” Ziegler, 67 Ohio St. 3d at 16-17, 615 N.E.2d 1022. We
also stated that “[o]ne of the major dangers of Mary Carter agreements lies in the
distortion of the relationship between the settling defendant and the plaintiff,
which allows the settling defendant to remain nominally a defendant to the action
while secretly conspiring to aid the plaintiff’s case.” Id. at 17. See Vermont
Union School Dist. No. 21 v. H.P. Cummings Constr. Co. (1983), 143 Vt. 416,
427, 469 A.2d 742.
       {¶ 9} Although the advent of complex contingent agreements has
complicated the matter, we remain committed to facilitating the settlement of
legal controversies, even contingent agreements that do not preclude the necessity
of a trial. Krischbaum, 58 Ohio St. 3d at 69-70, 567 N.E.2d 1291. All settlement
agreements in Ohio must be free from collusion, regardless of whether they fall
under the category of Mary Carter agreements. When reviewing a settlement
agreement to determine whether it is collusive, we are guided by the typical Mary
Carter agreement provisions; specifically, we look for a provision that decreases
the settling defendant’s liability in proportion to an increase in the nonsettling




                                          4
                                January Term, 2009




defendant’s liability. Vogel, 57 Ohio St. 3d at 93, 566 N.E.2d 154, fn. 1 (setting
forth the basic Mary Carter agreement provisions). See Hoops v. Watermelon
City Trucking Inc. (C.A.10, 1988), 846 F.2d 637, 640. We are concerned that
such an arrangement provides an inducement for the settling defendant to
“secretly conspir[e] to aid the plaintiff’s case.” Ziegler, 67 Ohio St. 3d at 17, 615
N.E.2d 1022. This collusive purpose is obviated when the settling defendant “
‘remain[s] at risk of liability in a significant amount.’ ” Id., quoting the court of
appeals opinion (Dec. 31, 1991), 3d Dist. Nos. 3-90-31 and 3-90-44, 1991 WL
280029.
               The Agreement between Hodesh and the Hospital
       {¶ 10} As a preliminary matter, we note that “[i]n construing the terms of
any contract, the principal objective is to determine the intention of the parties.”
Hamilton Ins. Servs, Inc. v. Nationwide Ins. Cos. (1999), 86 Ohio St. 3d 270, 273,
714 N.E.2d 898.
       {¶ 11} The agreement between Hodesh and the hospital contains 16
numbered paragraphs. When read in pari materia, they evince an intention to
ensure that Hodesh receives at least $175,000 and that the hospital’s liability be
capped at $250,000. This is apparent from paragraph 7 of the agreement, which
states, “In any contingency that has not been addressed specifically by this
Agreement, [the hospital] guarantees [Hodesh] a total payment of at least
$175,000.00 with a cap of $250,000.00.        In no event, will [the hospital] be
required to pay Hodesh more than $250,000.00.”              The most problematic
contingency for Hodesh is paragraph 3, which includes, among other things, this
provision: “In the event there is a verdict against Korelitz and not [the hospital]
for more than $250,000.00, Hodesh will not look to [the hospital] for any payment
and will recover all from Korelitz.”
       {¶ 12} This provision appears to provide an incentive for the hospital to
increase the damages against Korelitz. See Ziegler, 67 Ohio St. 3d at 16-17, 615



                                         5
                             SUPREME COURT OF OHIO




N.E.2d 1022. But three factors prevent us from reaching that conclusion. First,
there are several contingency clauses under which the hospital will pay less if the
damages are less. The lower the verdict, the greater the likelihood that the
hospital would be required to pay $175,000 and the less the likelihood that it
would be required to pay $250,000. Thus, the hospital had a financial interest in a
lower verdict. See Ziegler at 17.
       {¶ 13} Second, paragraph 3 requires the hospital to pay $175,000, even if
the verdict against Korelitz exceeded $250,000, if Korelitz or his insurance
company does not pay within 30 days. An appeal by Korelitz would delay
payment past 30 days, triggering this provision, and the higher the verdict, the
more likely it would be that Korelitz would appeal.
       {¶ 14} Third, the trial judge saw no signs of collusion during the trial.
Even though the judge had not read the agreement, he knew that Hodesh and the
hospital had an agreement and that Korelitz was concerned that the agreement
was collusive. Thus, he was on alert for any trial tactics that appeared collusive.
       {¶ 15} A better course of action would have been for the judge to read the
agreement prior to sealing it. But after the trial, when the document was disclosed
to Korelitz and he moved for a new trial, the judge determined that the agreement
was not collusive and denied the motion.         After reading the agreement and
reviewing the record, we also are convinced that the parties to the agreement were
not in collusion.
       {¶ 16} The court of appeals read much into the hospital’s decision to
oppose bifurcation of the trial, which would have separated the issue of
negligence from the issue of intentional destruction of evidence, and the hospital’s
decision to excuse a juror who was potentially sympathetic to the defendants.
Although it is always possible to second-guess trial tactics, the trial court was in a
better position than the court of appeals to determine the motives of counsel and
whether collusion was behind their decisions, because he observed counsel and




                                          6
                               January Term, 2009




witnesses while the court of appeals reviewed a cold record. In denying Hodesh’s
posttrial motions to revoke the agreement and to grant a new trial, the trial court
wrote, “[T]here was no evidence that [the hospital] remained as only a nominal
Defendant which conspired with [Hodesh] to the detriment of Dr. Korelitz. The
positions of [Hodesh] and the hospital remained adversarial at all times.”
                              Other Considerations
       {¶ 17} A fact that must be considered whenever one defendant makes an
allegation of collusion between his codefendant and the plaintiff is that
codefendants often attempt to blame each other. Part of the defense for both the
hospital and Korelitz in this case is that the other defendant was to blame for the
towel having been left in Hodesh’s abdomen. That the hospital attempted to show
that Korelitz was responsible was no more evidence of collusion than Korelitz’s
attempt to convince the jury that the hospital staff was to blame. The legal
positions of codefendants are often antithetical and adversarial. Plaintiffs benefit
when codefendants attempt to blame each other; that, standing alone, is not
evidence of collusion.
                                   Conclusion
       {¶ 18} For all the reasons above, we conclude that the agreement between
Hodesh and the hospital was not collusive and that the trial court did not abuse its
discretion in refusing to disclose the agreement to the jury. We reverse the
judgment of the court of appeals on this issue. Several issues that were raised in
the court of appeals were mooted by that court when it determined that the
agreement should have been disclosed. Those issues now need to be addressed.
Accordingly, we remand the cause to the court of appeals with instructions to
consider those issues.
                                                                Judgment reversed
                                                              and cause remanded.




                                         7
                              SUPREME COURT OF OHIO




           MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
                                __________________
           Bruce Whitman, for appellant.
           Tucker, Ellis & West, L.L.P., and Irene C. Keyse-Walker; and Triona,
Calderhead & Lockemeyer and David Calderhead, for appellees Joel Korelitz,
M.D., and Cincinnati General Surgeons, Inc.
           Paul W. Flowers Co., L.P.A., and Paul W. Flowers; and Elk & Elk Co.,
Ltd., and Peter D. Traska, urging reversal for amicus curiae Ohio Association of
Justice.
           Rendigs, Fry, Kiely & Dennis, L.L.P., Jeffrey M. Hines, and Karen A.
Carroll, urging reversal for amici curiae Jewish Hospital of Cincinnati and Health
Alliance of Greater Cincinnati.
                              _____________________




                                           8